Exhibit 10.1

Form of Exchange Agreement

August 11, 2014



Molina Healthcare, Inc.
200 Oceangate, Suite 100
Long Beach, CA 90802-4317
Attn: John C. Molina



 

Re:

Molina Healthcare, Inc. Exchange of 3.75% Convertible Senior Notes

due 2014 (CUSIP 60855R AA8)



Ladies and Gentlemen:

The undersigned beneficial owner of Molina Healthcare, Inc.’s (the “Company”)
3.75% Convertible Senior Notes due 2014, CUSIP 60855R AA8 (the “Old Notes”)
hereby agrees with the Company to exchange the Old Notes for 1.625% Convertible
Senior Notes due 2044 (the “2044 Notes”), shares of the Company’s Common Stock,
par value $0.001 per share (the “Exchange Shares”) and the Applicable Interest
Amount (as defined below), pursuant to the terms and conditions of this Exchange
Agreement.  The undersigned understands that this exchange (the “Exchange”) is
being made without registration of the 2044 Notes or the Exchange Shares under
the Securities Act of 1933, as amended (the “Securities Act”), or any securities
laws of any state of the United States or of any other jurisdiction, and is
being made only to beneficial owners of Old Notes who are both “accredited
investors” (as defined in Rule 501 of Regulation D under the Securities Act) and
“qualified institutional buyers” (as defined in Rule 144A under the Securities
Act) in reliance on a private placement exemption from registration under the
Securities Act.  The Exchange is described in and made pursuant to the
Preliminary Private Placement Circular, dated on or about August 4, 2014, the
Pricing Term Sheet, dated August 11, 2014 (collectively, the “Private Placement
Documents”) and the Final Private Placement Circular, to be dated on or around
August 28, 2014 (the “Final Private Placement Document”).  

1.        Exchange Consideration.  Subject to the terms and conditions of this
Exchange Agreement, the undersigned hereby agrees to exchange an aggregate
principal amount of the Old Notes set forth on the signature page hereto for the
consideration in the amount and form as follows (the “Consideration”):

 * An amount of cash in United States dollars equal to (i) the accrued and
   unpaid interest on such Old Notes up to, but excluding, the Closing Date plus
   (ii) the interest that would have accrued on such Old Notes from, and
   including, the Closing Date to, but excluding, October 1, 2014 had such Old
   Notes remained outstanding from the Closing Date to October 1, 2014 (such
   amounts payable pursuant to this bullet, the “Applicable Interest Amount”),
   which amount of cash equals [__] (or [__] per Old Note);
 * 2044 Notes: $1,000 principal amount of 2044 Notes per $1,000 principal amount
   of Old Notes; and

1

--------------------------------------------------------------------------------





 * Exchange Shares: A number of Exchange Shares per $1,000 principal amount of
   Old Notes (with the aggregate number of Exchange Shares delivered to the
   undersigned in respect of all of its Old Notes validly submitted for exchange
   rounded down to the nearest whole Exchange Share) equal to the sum of the
   Daily Exchange Amounts for each of the 10 consecutive “VWAP Trading Days” (as
   defined in the indenture, dated as of October 11, 2007, as supplemented by
   the first supplemental indenture, dated as of October 11, 2007 (the “Old
   Notes Indenture”), between the Company and U.S. Bank National Association as
   trustee (the “Old Notes Trustee”)) during the Exchange Valuation Period. 

“Daily Exchange Amount” means, for each of the 10 consecutive “VWAP Trading
Days” (as defined in the Old Notes Indenture) during the Exchange Valuation
Period, a number of shares of the Company’s common stock equal to (i) the amount
in United States dollars equal to the excess, if any, of (x) 1/10th (one-tenth)
of the product of the “Conversion Rate” (as defined in the Old Notes Indenture)
and the “Daily VWAP” for such “VWAP Trading Day” (each as defined in the Old
Notes Indenture) over (y) $100 divided by (ii) the “Daily VWAP” for such “VWAP
Trading Day” (each as defined in the Old Notes Indenture). 

“Exchange Valuation Period” means the 10 consecutive “VWAP Trading Days” (as
defined in the Old Notes Indenture) beginning on, and including, August 19,
2014.  

For the avoidance of doubt, the reference to “20 consecutive VWAP Trading Days
during the Conversion Period” in the definition of “Daily VWAP” in the Old Notes
Indenture will be disregarded for purposes of the foregoing calculation.

The Exchange shall occur in accordance with the procedures described in Section
3 hereof.

2.        The Closing.  The closing of the Exchange (the “Closing”) shall take
place at the offices of Latham & Watkins LLP at 10:00 a.m. New York City time on
the third business day immediately following the last “VWAP Trading Day” of the
Exchange Valuation Period, expected to be September 5, 2014 (the “Closing
Date”), or at such other time and place as the Company may designate by notice
to the undersigned; provided that the Closing shall have occurred on or prior to
the thirteenth business day immediately following the last “VWAP Trading Day” of
the Exchange Valuation Period.

3.        Exchange.  Subject to the terms and conditions of this Exchange
Agreement, the undersigned hereby sells, assigns and transfers to, or upon the
order of, the Company, all right, title and interest in such portion of the Old
Notes as is indicated on the signature page hereto, waives any and all other
rights with respect to such Old Notes, and releases and discharges the Company
from any and all claims the undersigned may now have, or may have in the future,
arising out of, or related to, such Old Notes, including, without limitation,
any claims arising from any existing or past defaults, or any claims that the
undersigned is entitled to receive additional interest with respect to the Old
Notes (other than the right to receive any interest included in the Applicable
Interest Amount).

2

--------------------------------------------------------------------------------





The Depository Trust Company (“DTC”) will act as securities depository for the
Exchange Shares and the 2044 Notes.  On or prior to 12:00 p.m. New York City
time on the business day immediately preceding the Closing Date, the undersigned
agrees to direct the eligible DTC participant through which the undersigned
holds a beneficial interest in the Old Notes to submit a one-sided withdrawal
instruction through DTC’s Deposits and Withdrawal at Custodian (“DWAC”) program
to the Old Notes Trustee, for the aggregate principal amount of the Old Notes to
be exchanged pursuant to this Exchange Agreement (the “DWAC Withdrawal”).

(i) On or prior to 9:00 a.m. New York City time on the Closing Date, the Company
will submit, through the DWAC Online System of American Stock Transfer & Trust
Company, LLC, acting as the Company’s Transfer Agent for its common stock (the
“Transfer Agent”), a deposit instruction for the aggregate number of Exchange
Shares (the “Exchange Shares DWAC Deposit”) and (ii) on or prior to 12:00 p.m.
New York City time on the business day immediately preceding the Closing Date,
the undersigned agrees to direct the eligible DTC participant through which the
undersigned previously held a beneficial interest in the Old Notes (or any other
DTC participant of its choosing) to submit a deposit instruction on the Closing
Date prior to 12:00 p.m. New York City time on such date to U.S. Bank National
Association (the “2044 Notes Trustee”), for the aggregate principal amount of
2044 Notes (the “2044 Notes DWAC Deposit”), in each case, to be exchanged
pursuant to this Exchange Agreement, or comply with such other settlement
procedures mutually agreed in writing by the undersigned, the Company, the Old
Notes Trustee, the 2044 Notes Trustee and the Transfer Agent.  The Exchange
Shares and the 2044 Notes will not be delivered until a valid DWAC Withdrawal of
the Old Notes has been received by the Old Notes Trustee.  In the event the
Closing does not occur, any Old Notes submitted for DWAC Withdrawal will be
returned to the DTC participant that submitted the withdrawal instruction in
accordance with the procedures of DTC.

On the Closing Date, subject to satisfaction of the conditions precedent
specified in this Exchange Agreement and the prior receipt of the DWAC
Withdrawal conforming with the aggregate principal amount of the Old Notes to be
exchanged, the Company hereby agrees to (i) transfer by wire of immediately
available funds to the account of the undersigned at a bank in the United States
of America provided by the undersigned as Exhibit A to this Exchange Agreement
all Applicable Interest Amounts on the Old Notes to be exchanged; (ii) issue the
Exchange Shares, and direct the Transfer Agent to accept the Exchange Shares
DWAC Deposit conforming with the aggregate number of Exchange Shares to be
issued in the Exchange and deliver the Exchange Shares (or comply with such
other settlement procedures mutually agreed in writing by the undersigned, the
Company and the Transfer Agent); and (iii) execute the 2044 Notes, and direct
the 2044 Notes Trustee to authenticate and, by acceptance of the 2044 Notes DWAC
Deposit, deliver, the 2044 Notes (or comply with such other settlement
procedures mutually agreed in writing by the undersigned, the Company and the
2044 Notes Trustee), in each case to the DTC account specified on the signature
page to this Exchange Agreement.  If (i) the 2044 Notes Trustee or Transfer
Agent is unable to locate the DWAC Withdrawal, Exchange Shares DWAC Deposit or
2044 Notes DWAC Deposit or (ii) the DWAC Withdrawal, Exchange Shares DWAC
Deposit or 2044 Notes DWAC Deposit does not conform with the Old Notes, the
Exchange Shares or the 2044 Notes, respectively, to be exchanged pursuant to
this Exchange Agreement, the Company will promptly notify the undersigned.

3

--------------------------------------------------------------------------------



All questions as to the form of all documents and the validity and acceptance of
the Old Notes, the Exchange Shares and the 2044 Notes will be determined by the
Company, in its sole discretion, which determination shall be final and binding.

All authority herein conferred or agreed to be conferred in this Exchange
Agreement shall survive the dissolution of the undersigned and any
representation, warranty, undertaking and obligation of the undersigned
hereunder shall be binding upon the trustees in bankruptcy, legal
representatives, successors and assigns of the undersigned.

4.        Representations and Warranties of the Company. The Company represents
and warrants to the undersigned that:

(a)       The Company is duly formed and validly existing under the laws of the
State of Delaware, with full power and authority to conduct its business as it
is currently being conducted and to own its assets.

(b)       The Exchange Shares, when issued, delivered and paid for in the manner
set forth in this Exchange Agreement, will be validly issued, fully paid and
non-assessable, and the issuance of such Exchange Shares will not be subject to
any preemptive or similar rights.

(c)       The 2044 Notes have been duly authorized and, when issued,
authenticated and delivered in the manner provided for in the indenture to be
dated as of the Closing Date between the Company and the 2044 Notes Trustee (the
“Indenture”) and in this Exchange Agreement, will be validly issued, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by equitable
principles relating to enforceability, including principles of commercial
reasonableness, good faith and fair dealing, regardless of whether enforcement
is sought in a proceeding at law or in equity, and will be entitled to the
benefits of the Indenture; and the 2044 Notes will conform to the description
thereof set forth in the Private Placement Documents and the Final Private
Placement Document in all material respects.

(d)       The Indenture has been duly authorized by the Company and, when duly
authorized, executed and delivered in accordance with its terms by the 2044
Notes Trustee, will constitute a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles relating to enforceability,
including principles of commercial reasonableness, good faith and fair dealing,
regardless of whether enforcement is sought in a proceeding at law or in equity;
and the Indenture will conform to the description thereof contained in the
Private Placement Documents and the Final Private Placement Document in all
material respects.

(e)       Upon issuance and delivery of the 2044 Notes pursuant to the Indenture
and this Exchange Agreement, the 2044 Notes will be convertible at the option of
the holders thereof into shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”), in accordance with the terms of the 2044
Notes.  The Company has reserved a sufficient number of shares of Common Stock
for issuance upon conversion of the 2044 Notes and, when such shares of Common
Stock are issued upon conversion of the 2044 Notes in accordance with the terms
of the 2044 Notes and the Indenture, such shares will be validly issued, fully
paid and non-assessable, and the issuance of such shares of Common Stock will
not be subject to any preemptive or similar rights.

4

--------------------------------------------------------------------------------



(f)       The issuance of the Exchange Shares and the 2044 Notes in book-entry
form through DTC in exchange for the Old Notes pursuant to this Exchange
Agreement is exempt from the registration requirements of the Securities Act
and, assuming the undersigned is not, and during the past three months has not
been, an affiliate of the Company, the Exchange Shares and the 2044 Notes to be
delivered to the undersigned’s account pursuant to this Exchange Agreement will
not be subject to restrictions on transfer under the Securities Act (and will
not have any restrictive legends on such Exchange Shares or 2044 Notes).

(g)       It is not necessary to qualify the Indenture under the Trust Indenture
Act of 1939, as amended.

5.        Representations and Warranties of the Undersigned.  The undersigned
hereby represents and warrants to and covenants with the Company that:

(a)       The undersigned has full power and authority to exchange, sell, assign
and transfer the Old Notes exchanged hereby and to enter into this Exchange
Agreement and perform all obligations required to be performed by the
undersigned hereunder.

(b)       The undersigned has been the beneficial owner of the Old Notes
continuously since at least August 1, 2014 and is the current beneficial owner
of the Old Notes.  When the Old Notes are exchanged, the Company will acquire
good, marketable and unencumbered title thereto, free and clear of all liens,
restrictions, charges and encumbrances.  The Old Notes exchanged hereby are not
subject to any adverse claims, rights or proxies.

(c)       The Exchange will not contravene any law, rule or regulation binding
on the undersigned or any investment guideline or restriction applicable to the
undersigned.

(d)       The undersigned is a resident of the state set forth on the signature
page hereto and is not acquiring the Exchange Shares or the 2044 Notes as a
nominee or agent or otherwise for any other person.

(e)       The undersigned will comply with all applicable laws and regulations
in effect in any jurisdiction in which the undersigned purchases (or acquires
pursuant to the Exchange) or sells Exchange Shares or 2044 Notes and will obtain
any consent, approval or permission required for such purchases, acquisitions or
sales under the laws and regulations of any jurisdiction to which the
undersigned is subject or in which the undersigned makes such purchases,
acquisitions or sales, and the Company shall have no responsibility therefor.

(f)        The undersigned has received a copy of the Private Placement
Documents.  The undersigned acknowledges that no person has been authorized to
give any information or to make any representation concerning the Company or the
Exchange other than as contained in the Private Placement Documents and the
information given by the Company’s duly authorized officers and employees in
connection with the undersigned’s examination of the Company and the terms of
the Exchange, the Consideration, and the Company does not, and J. Wood Capital
Advisors LLC (“JWCA”) does not, take any responsibility for, and neither the
Company nor JWCA can provide any assurance as to the reliability of, any other
information that others may provide to the undersigned.

5

--------------------------------------------------------------------------------



(g)       The undersigned understands and accepts that the 2044 Notes and
Exchange Shares to be acquired in the Exchange involve risks, including those
described in the Private Placement Documents.  The undersigned has such
knowledge, skill and experience in business, financial and investment matters
that the undersigned is capable of evaluating the merits and risks of the
Exchange and an investment in the Exchange Shares and the 2044 Notes.  With the
assistance of the undersigned’s own professional advisors, to the extent that
the undersigned has deemed appropriate, the undersigned has made its own legal,
tax, accounting and financial evaluation of the merits and risks of an
investment in the Exchange Shares and the 2044 Notes and the consequences of the
Exchange and this Exchange Agreement.  The undersigned has considered the
suitability of the Exchange Shares and the 2044 Notes as an investment in light
of its own circumstances and financial condition and the undersigned is able to
bear the risks associated with an investment in the Exchange Shares and the 2044
Notes.

(h)       The undersigned confirms that it is not relying on any communication
(written or oral) of the Company, JWCA or any of their affiliates as investment
advice or as a recommendation to participate in the Exchange and receive the
Consideration in exchange for Old Notes.  It is understood that information
provided in the Private Placement Documents, the Final Private Placement
Document or by the Company, JWCA or any of its affiliates shall not be
considered investment advice or a recommendation with respect to the Exchange,
and that neither the Company, JWCA nor any of its or their affiliates is acting
or has acted as an advisor to the undersigned in deciding whether to participate
in the Exchange and to exchange Old Notes for the Consideration.

(i)       The undersigned confirms that the Company has not (A) given any
guarantee or representation as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) of
an investment in the Exchange Shares and the 2044 Notes or (B) made any
representation to the undersigned regarding the legality of an investment in the
Exchange Shares and the 2044 Notes under applicable investment guidelines, laws
or regulations.  In deciding to participate in the Exchange, the undersigned is
not relying on the advice or recommendations of the Company or JWCA and the
undersigned has made its own independent decision that the investment in the
Exchange Shares and the 2044 Notes is suitable and appropriate for the
undersigned.

(j)       The undersigned is familiar with the business and financial condition
and operations of the Company and has conducted its own investigation of the
Company, the Exchange Shares and the 2044 Notes.  The undersigned has had access
to the Securities and Exchange Commission filings of the Company and such other
information concerning the Company, the Exchange Shares and the 2044 Notes as it
deems necessary to enable it to make an informed investment decision concerning
the Exchange.  The undersigned has been offered the opportunity to ask questions
of the Company and received answers thereto, as it deems necessary to enable it
to make an informed investment decision concerning the Exchange.

6

--------------------------------------------------------------------------------



(k)      The undersigned understands that no federal or state agency has passed
upon the merits or risks of an investment in the Exchange Shares and the 2044
Notes or made any finding or determination concerning the fairness or
advisability of this investment.

(l)       The undersigned is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and it and any account for which it is acting is a
“qualified institutional buyer” as defined in Rule 144A under the Securities
Act.  The undersigned agrees to furnish any additional information requested by
the Company or any of its affiliates to assure compliance with applicable U.S.
federal and state securities laws in connection with the Exchange.

(m)     The undersigned is not directly, or indirectly through one or more
intermediaries, controlling or controlled by, or under direct or indirect common
control with, the Company and is not, and has not been for the immediately
preceding three months, an “affiliate” (within the meaning of Rule 144 under the
Securities Act) of the Company.

(n)      The undersigned is acquiring the Exchange Shares and the 2044 Notes
solely for the undersigned’s own beneficial account, for investment purposes,
and not with a view to, or for resale in connection with, any distribution of
the Exchange Shares or the 2044 Notes.  The undersigned understands that the
Exchange Shares and the 2044 Notes have not been registered under the Securities
Act or any state securities laws by reason of specific exemptions under the
provisions thereof which depend in part upon the investment intent of the
undersigned and the accuracy of the other representations made by the
undersigned in this Exchange Agreement.  The undersigned understands that the
Company is relying upon the representations and agreements contained in this
Exchange Agreement (and any supplemental information) for the purpose of
determining whether the undersigned’s participation in the Exchange meets the
requirements for such exemptions.

(o)       The undersigned acknowledges that the terms of the Exchange have been
mutually negotiated between the undersigned and the Company.

(p)       The undersigned acknowledges the Company intends to pay JWCA a fee in
respect of the Exchange.

(q)       The undersigned will, upon request, execute and deliver any additional
documents deemed by the Company, the Old Notes Trustee, the 2044 Notes Trustee
or the Transfer Agent to be necessary or desirable to complete the exchange,
assignment and transfer of the Old Notes exchanged hereby.

(r)       The undersigned understands that, unless the undersigned notifies the
Company in writing to the contrary at or before the Closing, each of the
undersigned’s representations and warranties contained in this Exchange
Agreement will be deemed to have been reaffirmed and confirmed as of the
Closing, taking into account all information received by the undersigned.

(s)       The undersigned was given a meaningful opportunity to negotiate the
terms of the Exchange.

7

--------------------------------------------------------------------------------



(t)       The undersigned’s participation in the Exchange was not conditioned by
the Company on the undersigned’s exchange of a minimum principal amount of Old
Notes for the Consideration.

(u)       The undersigned does not have an ownership interest equal to or
greater than either 5% of the number of shares of Common Stock of the Company or
5% of the voting power outstanding of the Company, in each case, before the
initial issuance of the securities issued in the Exchange.

(v)       The undersigned had a sufficient amount of time to consider whether to
participate in the Exchange and neither the Company nor JWCA put any pressure on
the undersigned to respond to the opportunity to participate in the Exchange.

6.        Conditions to Obligations of the Undersigned and the Company.  The
obligations of the undersigned to deliver the Old Notes and of the Company to
deliver the Consideration are subject to the satisfaction at or prior to the
Closing of the following conditions precedent: the representations and
warranties of the Company contained in Section 4 hereof and of the undersigned
contained in Section 5 hereof shall be true and correct as of the Closing in all
respects with the same effect as though such representations and warranties had
been made as of the Closing.  

7.        Covenant and Acknowledgment of the Company.  At or prior to 9:00 a.m.,
New York City time, on August 12, 2014, the Company shall file its press release
announcing the Exchange (including the “Exchanges”, if any, with holders of Old
Notes executing exchange agreements on the date hereof) on Form 8-K, which press
release the Company acknowledges and agrees will disclose all “Transaction
Information” (as defined in the non-disclosure letter agreement entered into
between the undersigned and JWCA) to the extent such “Transaction Information”
constitutes material non-public information regarding the Company or its
securities.

8.        Waiver, Amendment.  Neither this Exchange Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.

9.        Assignability.  Neither this Exchange Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or the undersigned without the prior written
consent of the other party.

10.      Taxation.  The undersigned acknowledges that either (i) the Company
must be provided with a correct taxpayer identification number (“TIN”),
generally a person’s social security or federal employer identification number,
and certain other information on Internal Revenue Service (“IRS”) Form W-9,
which is provided as an attachment hereto, and a certification, under penalty of
perjury, that such TIN is correct, that the undersigned is not subject to backup
withholding and that the undersigned is a United States person, or (ii) another
basis for exemption from backup withholding must be established.

11.      Waiver of Jury Trial.  THE UNDERSIGNED IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS EXCHANGE AGREEMENT.

8

--------------------------------------------------------------------------------





12.      Governing Law.  This Exchange Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to such state’s rules concerning conflicts of laws that might provide for
any other choice of law.

13.      Section and Other Headings.  The section and other headings contained
in this Exchange Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Exchange Agreement.

14.      Counterparts.  This Exchange Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

15.      Notices.  All notices and other communications to the Company provided
for herein shall be in writing and shall be deemed to have been duly given if
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid to the following addresses, or in the case of the
undersigned, the address provided on the signature page below (or such other
address as either party shall have specified by notice in writing to the other):

If to the Company:

Molina Healthcare, Inc.

200 Oceangate, Suite 100

Long Beach, CA 90802-4317

Attn: John C. Molina

Telephone: (888) 562-5442 x111228

E-mail: john.molina@molinahealthcare.com

16.      Binding Effect.  The provisions of this Exchange Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns.

17.      Notification of Changes.  The undersigned hereby covenants and agrees
to notify the Company upon the occurrence of any event prior to the closing of
the Exchange pursuant to this Exchange Agreement which would cause any
representation, warranty, or covenant of the undersigned contained in this
Exchange Agreement to be false or incorrect.

18.      Severability.  If any term or provision of this Exchange Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Exchange Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.

[SIGNATURE PAGE FOLLOWS]



9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first written above.

Holder:









By                                                                                                          

Name:
Title:    


Address:





Telephone:



State/Country of Domicile or Formation:









 

Old Notes to Be Exchanged

 

$        aggregate principal amount of the Old Notes





    Beneficial Owner of Old Note:   Principal Amount of Old Notes to be
exchanged:

$         principal

Account Broker:   DTC Participant No.:   Applicable Interest Amount: $ 2044
Notes: $

--------------------------------------------------------------------------------



The offer to exchange Old Notes for the Consideration as set forth above is
confirmed and accepted by the Company.

MOLINA HEALTHCARE, INC.







By                                                                                                                              

Name:

Title:



--------------------------------------------------------------------------------



Exhibit A

Wiring instructions for Applicable Interest Amount on Old Notes

    Beneficial Owner of Old Note   Bank Name   ABA #   For Credit To   Account #
  For Further Credit to   Account #  

--------------------------------------------------------------------------------



Exhibit B



Under U.S. federal income tax law, a holder who exchanges Old Notes for the
Consideration generally must provide such holder’s correct taxpayer
identification number (“TIN”) on IRS Form W-9 (attached hereto) or otherwise
establish a basis for exemption from backup withholding.  A TIN is generally an
individual holder’s social security number or a holder’s employer identification
number.  If the correct TIN is not provided, the holder may be subject to a $50
penalty imposed by the IRS.  In addition, certain payments made to holders may
be subject to U.S. backup withholding tax (currently set at 28% of the
payment).  If a holder is required to provide a TIN but does not have the TIN,
the holder should consult its tax advisor regarding how to obtain a
TIN.  Certain holders are not subject to these backup withholding and reporting
requirements.  Non-U.S. Holders generally may establish their status as exempt
recipients from backup withholding by submitting a properly completed applicable
IRS Form W-8 (available from the Company or the IRS at www.irs.gov), signed,
under penalties of perjury, attesting to such holder’s exempt foreign
status.  U.S. backup withholding is not an additional tax.  Rather, the U.S.
federal income tax liability of persons subject to backup withholding will be
reduced by the amount of tax withheld.  If withholding results in an overpayment
of taxes, a refund may be obtained provided that the required information is
timely furnished to the IRS.  Holders are urged to consult their tax advisors
regarding how to complete the appropriate forms and to determine whether they
are exempt from backup withholding or other withholding taxes.



